DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           TAMMY WOFFORD,
                              Appellant,

                                     v.

                          BRIAN K. WOFFORD,
                               Appellee.

                               No. 4D14-4349

                               [May 27, 2015]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Amy Smith, Judge; L.T. Case No.
2007DR3534XXXXNB.

  Jeffrey Begens of Law Office of Jeffrey Begens, P.A., Palm Beach
Gardens, for appellant.

   Stuart R. Manoff of The Law Office of Stuart R. Manoff & Associates,
P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Fla. R. Civ. P. 1.540(b)(5) (“[T]hat the judgment or decree
has been satisfied, released, or discharged, or a prior judgment or decree
upon which it is based has been reversed or otherwise vacated, or it is no
longer equitable that the judgment or decree should have prospective
application.”) (emphasis added).

WARNER, GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.